Title: To George Washington from David Humphreys, 16 November 1786
From: Humphreys, David
To: Washington, George

 

My dear General
New Haven [Conn.] Novr 16th 1786

I have written you twice within these few days, and agreeably to the promise in my last, I have now the honor of enclosing papers containing the state of facts respecting Captn Asgill’s confinement—I have no fear but that the truth will become generally known, I hope it is digested & printed in a manner that will be acceptable to you. I would have sent you several of the late papers from the same press, which contained performances written by Mr Trumbull, Mr Barlow & myself, in a style & manner for wit & humour, I believe, somewhat superior to common News-paper publications: but the demand has been so uncommonly great for those papers that there is not a single one to be obtained. In some instances, the force of ridicule has been found of more efficacy than the force of argument, against the Antifederalists & Advocates for Mobs & Conventions. It was pleasant enough to observe how some leading Men, of erroneous politics, were stung to the soul, by shafts of satire.
I perceive Sir Guy Carleton, who is made Lord Dorchester, has just arrived in Canada, with Billy Smith for Cheif Justice of that Province: this does not appear to forebode any great good to us. It continues to be suggested in conversation & print, that Emissaries are employed to scatter the seeds of discord among the citizens of the United States—tho’ I do not think the British too virtuous or liberal for such conduct, I cannot say that I have seen sufficient evidence to convince me that their Cabinet has adopted that system—it is not improbable, however, that officious Individuals, while they gratified their own private revenge, should have thought this work would not be disagreeable to their Government, even if unsanctioned by it.
The Assembly of Massachusetts seem disposed to redress all the real & even pretended greivances, under which their Constituents are supposed to labour; after which, it is hoped & expected they will adopt a line of conduct, pointedly vigorous & decided. On the strength of this expectation or something else, the Governor already talks very big.
I am informed that Genl Harry Jackson, is appointed Commandant of the Continental Regt to be raised in that State, &

that Gibbs is appointed one of the Majors, I have not heard who are subjects of other appointments.
The Rendezvous of my Regt is at Hartford, where I may probably be the greater part of the Winter. Tho. I shall not have the felicity of eating Christmas Pies at Mount Vernon, I hope & trust my former exploits in that way will not be forgotten—To the two Mrs Washingtons, to my friends the Major & Mr Lear be pleased to present me affectionately. At one time or another I hope to have the satisfaction of testifying personally how much & how ardently, I have the honor to be Your sincere friend & Humble Servant

D. Humphreys

